Citation Nr: 1426346	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to a disability rating greater than 10 percent for generalized anxiety disorder.  

3.  Entitlement to an initial disability rating greater than 10 percent for lumbar spine arthritis with intervertebral disc syndrome, status-post L4-5 hemilaminotomy and microdiskectomy (previously evaluated as lumbar strain).  

4.  Entitlement to an initial disability rating greater than 10 percent for right lower extremity sciatic radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 2004.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from March 2005 and November 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran has been granted a temporary total disability rating from December 1, 2009 to January 31, 2010 for lumbar spine surgery.  See November 2013 rating decision.

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the February 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Veteran applied for vocational rehabilitation in August 2004, indicating that a number of disabilities-including the lumbar spine disability- reduced her ability to obtain and hold a job, and entitlement to vocational rehabilitation was granted in a January 2005 rating decision.  However, there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of her service-connected spine disorder.  Accordingly, TDIU has not been raised by the record.  

The issues of (a) entitlement to an initial disability rating greater than 10 percent for lumbar spine arthritis with intervertebral disc syndrome, status-post L4-5 hemilaminotomy and microdiskectomy (previously evaluated as lumbar strain) and (b) entitlement to an initial disability rating greater than 10 percent for right lower extremity sciatic radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for bilateral carpal tunnel syndrome is requested.

2.  In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a disability rating greater than 10 percent for generalized anxiety disorder is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of entitlement to service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran of entitlement to a disability rating greater than 10 percent for generalized anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of (a) entitlement to service connection for bilateral carpal tunnel syndrome and (b) entitlement to a disability rating greater than 10 percent for generalized anxiety disorder.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

The appeal of the issue of entitlement to a disability rating greater than 10 percent for generalized anxiety disorder is dismissed.



REMAND

A November 2013 rating decision granted service connection for right lower extremity sciatic radiculopathy and assigned a 10 percent rating.  The Veteran submitted a timely notice of disagreement in February 2014.  The RO has not issued a statement of the case in response to the Veteran's notice of disagreement; therefore, the Veteran should be issued a statement of the case regarding the claim of entitlement to an initial disability rating greater than 10 percent for right lower extremity sciatic radiculopathy.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran was last afforded a VA medical examination in February 2009.  The Veteran underwent surgery for her lumbar spine disability in December 2009.  The Veteran was unable to attend a VA examination scheduled for August 2012 and requested a rescheduled VA examination; however, the VA examination was not rescheduled.  See February 2014 Board hearing transcript at p. 7.  The Veteran has reported an increase in the severity of her symptoms since her last examination, to include localized pain at the site of her surgery.  See February 2014 Board hearing transcript at p. 5.  Based on the reports of worsening symptoms and the fact that Veteran has not been examined since February 2009, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issue of entitlement to an initial disability rating greater than 10 percent for right lower extremity sciatic radiculopathy.

Inform the Veteran that she must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that she provide or identify any outstanding records pertinent to her lumbar spine disability

3. Obtain any records identified by the Veteran in response to step 2, as well as TRICARE records from Los Angeles Air Force Base from December 2006 to present.  Please note that it appears she receives care at that facility as a dependent.

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Afterwards, schedule the Veteran for VA examination to determine the current nature and severity of the Veteran's lumbar spine disability. 
 
The examiner should perform all necessary procedures, to include an interview of the Veteran and range of motion testing.  

The examiner is asked to address the current nature and severity of the Veteran's lumbar spine disability.  The examiner should set forth the extent of any functional loss present for the service-connected lumbar spine disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

The examiner must review the claims file and indicate in the examination report that this was accomplished.  

6. Complete the above development and any additional development that is deemed warranted.  Then readjudicate any claim on appeal, and furnish the Veteran and her representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


